a : Wp ye . (
402458 3 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , - Page 1 of 1 “

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

Vv. / (For Offenses Committed On or After November 1, 1987)
Arturo Macias-Reyes ' Case Number: 3:19-mj-22998 .
Michael Edmund Burke
Defendant's Att
_ REGISTRATION NO. 87754298 : | - FE L
THE DEFENDANT: . | fd |
pleaded guilty to count(s)_1 of Complaint : . JUL 2 8 2013
_C]_ was found guilty to count(s) Pega, GLERE US OISTRIST canis
after a plea of not guilty. By BTA? oF Cire
Accordingly, the defendant is adjudged guilty of such count(s), which involve the TOMOWINE
Title & Section Nature of Offense a. Count Number(s)
8: 1325 oo - ILLEGAL ENTRY (Misdemeanor) . a 1
C1 The defendant has been found not guilty on count(s) — |
1 Count(s) . dismissed on the motion of the United States.
IMPRISONMENT:

The defendant is hereby cc committed to the custody of the United States B Bureau of Prisons to be
imprisoned fora term of:
40

L] TIME SERVED. © ¥ days

 

x] Assessment: $10 WAIVED & Fine: WAIVED

&] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Courtrecommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney £ for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States. Attorney of any material change in the defendant's economic circumstances.

: Monday, July 29, 2019
Date of Imposition of Sentence

_ Received Le i) Wi 7

DUSM oo -HONORABUE ROBERT N. BLOCK
a , UNITED STATES MAGISTRATE JUDGE

 

   

Clerk’s Office Copy | - a 3:19-mj-22998

 

 
